UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Amendment No. 2) FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Tarheel Billboard, Inc. (Name of small business issuer in its charter) Nevada 45-5604515 (State or other Employer jurisdiction of Identification incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Number) 933 Poindexter Drive Charlotte, NC 28209 907-953-2000 Telephone (Address and telephone number of registrant's principal executive officesand principal place of business) David Temple Manager 933 Poindexter Drive Charlotte, NC 28209 907-953-2000 Telephone (Name, address, and telephone number of agent for service) Please send a copy of all correspondence to: Jillian Ivey Sidoti, Esq PHONE 323-799-1342 jillian@jilliansidoti.com Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Common Stock already issued, par value $.0001 $ $ $ Total $ $ $ (1) Registration fee has been paid via Fedwire. (2) Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. Under the application of Rule 405 of Regulation C, we are considered to be a shell company as we: • Have nominal operations at this time • Have nominal assets SUBJECT TO COMPLETION, DATED DECEMBER 5,2012 PRELIMINARY PROSPECTUS Tarheel Billboard, Inc. 10,597,591 Shares of Common Stock Price per share: $0.05 The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account.There is no present public trading market for the Company's Common Stock and the price at which the Shares are being offered bears no relationship to conventional criteria such as book value or earnings per share.The Company has determined the offering price based, primarily, on its projected operating results. There can be no assurance that the offering price bears any relation to the current fair market value of the Common Stock. We intend on using all of our cash resources of approximately $10,935 for the next 12 monthsto 1.) provide for the listing requirements, including payments for DTC eligibility and for our transfer agent and 2.) continued development of our business plan. The Company will not receive any proceeds from the sale of these shares. Tarheel Billboard, Inc. is a shell company and the selling shareholders are underwriters. The 10,597,571 common shares included in this prospectus may be sold by the selling security holders at a fixed price of $.05 for the duration of this offering. There is no public market for our common stock. We cannot give any assurance that the shares being offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed. The absence of a public market for our stock will make it difficult to sell your shares. If in the future a market does exist for our securities, it is likely to be highly illiquid and sporadic. Our independent registered public accounting firm included an explanatory paragraph in the report on our 2012 financial statements related to the uncertainty in our ability to continue as a going concern. The sales price to the public is fixed at $0.05 per share until such time as the shares of common stock become traded on the Over The Counter Bulletin Board or some exchange. We intend to contact an authorized OTCBB market maker for sponsorship of our securities on the OTCBB, upon effectiveness of this registration statement. However, there is no guarantee our common stock will be accepted for quotation on the OTC Bulletin Board. If our common stock becomes quoted on the Over the Counter Bulletin Board, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. The purchase of our shares involves substantial risk. See “risk factors” beginning on page 5 for a discussion of risks to consider before purchasing our common stock. You should rely only on the information contained in this prospectus. We have not, and the Selling Stockholders have not, authorized anyone to provide you with different information. If anyone provides you with different information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information contained in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL OUR SHARES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL OUR SHARES, AND IT IS NOT SOLICITING AN OFFER TO BUY OUR SHARES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED DECEMBER 5 , 2012 Table of Contents Prospectus Summary 2 Summary Financial Data 4 Risk Factors 5 Useof Proceeds 8 Dilution 8 Selling Security Holders 8 Plan of Distribution and Terms of the Offering 10 Legal Proceedings 11 Director, Executive Officers, Promoters and Control Persons 11 Security Ownership of Certain Beneficial Owners and Management 12 Description of Securities 12 Interest of Named Experts and Counsel 14 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 14 Description of Business 14 Reports to Stockholders 21 Management’s Discussion and Analysis 21 Facilities 23 Certain Relationships and Related Party Transactions 23 Market for Common Equity and Related Stockholders Matters 23 Dividends 23 Executive Compensation 24 Reports to Security Holders 25 Index to Financial Statements 26 Report of Independent Certified Public Accountant F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 1 Prospectus Summary This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to “we,” “our,” “us,” and “Tarheel Billboard,” refer to Tarheel Billboard, Inc. Tarheel Billboard, Inc. is a development stage company incorporated in the State of Nevada in July of 2012. Tarheel Billboard’s address and phone number is: Tarheel Billboard, Inc. 933 Poindexter Drive Charlotte, NC 28209 907-953-2000 telephone Operating History Tarheel Billboard, Inc. was incorporated in the State of Nevada on July 20, 2012. It is a development stage company with no operating results to date other than organizational activities. The purpose of the company is to place bright, electronic signs on which businesses can advertise that are visible both at night and in the day in high traffic locations throughout the Carolinas. To date, operations have been on an extremely limited basis. Company Assets Tarheel Billboard’s principal assets (“Assets”) consisted of cash totaling $10,935 as of July 31, 2012. Company Cash Flow The Company has cash assets derived from a private placement of its stock. For the period from its inception through the period ending July 31,2012 the Company had Gross Revenues of $0. From inception to the period ending July 31, 2012, the Company had Total Operating Expenses of $0, Net Profit of $0, Total Current Assets of $10,935, Total Assets of $10,935, Total Current Liabilities of $0, and Total Stockholders’ Equity (Deficit) of $10,935. Future Assets and Growth Over the next year, the Company hopes to penetrate the local digital billboard market throughout the Carolinas.Within the next twelve months, we hope to market to targeted advertisers in Charlotte, NC and to establish a business relationship with at least three such businesses over the first two to three months of operations.From there, we hope to attract local high-end advertisers for our premium pricing services which would allow us to increase our profit margins organically. 2 The Company has yet to make its website fully functional and has not developed its marketing presence, but over the next year we will continue to develop our marketing strategy and web presence. We hope to position ourselves uniquely in the marketplace, offering superior customer service and points of contact with clients that our competitors lack and a focus on superior graphic design and software. The Company had a Net Profit of $0 for the period from inception to July 31 2012 and anticipates it will operate at a deficit for its next fiscal year and may expend most of its available capital. The Company’s cash on hand is, primarily, budgeted to cover the anticipated operating costs for the development of our marketing plan and legal, accounting, and Transfer Agent services. We believe the Company will have sufficient capital to operate its businesses over the next twelve months. There can be no assurances, however, that actual expenses incurred will not materially exceed our estimates or that cash flows from existing assets will be adequate to maintain our businesses. We will bring a customer-service oriented focus into the marketplace for digital billboard advertising. In addition to ensuring that we keep our clients satisfied through superior customer service, we will invest in high-end software and graphic design to provide a high-end, graphically rich display of the final product for each individual client. The Company may lose money in its first, full year of operation and it shall require raising additional capital to develop its services. The Company currently has one manager, David Temple, and no employees. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. The selling shareholders must sell at a fixed price of $.05 for the duration of this offering due to the Company’s status as a shell company. We will not receive any of the proceeds from the resale of these shares. The offering price of $0.05 was determined by the price shares were sold to our shareholders in a private placement memorandum plus an increase based on the fact the shares will be liquid and registered. $0.05 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board or another Exchange, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] 3 SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis and Results of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception through the period ended July 31, 2012 are derived from our audited financial statements, respectively. At October 31, At July 31, TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current Liabilities 0 TOTAL LIABILITIES 0 TOTAL STOCKHOLDERS’ EQUITY TOTOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY For the period ending October 31, 2012 For the period July 10, 2012 (inception) through July 31, 2012 NetCosts $
